Citation Nr: 9931704	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-02 466	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to herbicide exposure.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim.

In August 1999 the veteran, while at the RO in Oakland, 
California, provided testimony at a video conference hearing 
before the undersigned Board Member sitting in Washington, 
D.C., a transcript of which is of record.

At his August 1999 personal hearing, the veteran raised the 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD), arthritis, and foot fungus.  
These claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical records on file show treatment for gout 
and/or arthritis beginning in June 1982.

2.  The medical records on file show that the veteran was 
first diagnosed with peripheral neuropathy in March 1996.  

3.  No competent medical evidence is on file which supports 
the veteran's contention that his peripheral neuropathy was 
mistakenly diagnosed in the past as gout and/or arthritis.

4.  No competent medical evidence is on file which relates 
the veteran's peripheral neuropathy to his period of active 
duty, to include herbicide exposure therein.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral neuropathy as secondary to herbicide exposure is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's feet were clinically evaluated as 
normal on service examinations conducted in July 1964, August 
1964, August 1970, and June 1971.  Further, the veteran 
stated on Reports of Medical History dated in July 1960 and 
August 1964 that he had never experienced foot trouble.  The 
service medical records show no diagnosis of or treatment for 
peripheral neuropathy during the veteran's period of active 
duty.

VA medical treatment records are on file which cover a period 
from August 1975 to September 1990.  These records first show 
treatment for complaints of foot trouble in June 1982.  At 
that time, the veteran was noted to have swelling of the left 
foot, among other things.  He was assessed with probable 
gout.  It was noted that the only other possibility was 
bursitis.  Subsequent entries show treatment, in part, for 
gout and/or arthritis on numerous occasions.  These records 
contain no diagnosis of or treatment for peripheral 
neuropathy.  

An October 1989 private medical statement was also on file 
which stated that the veteran was disabled due to 
degenerative arthritis and gouty arthritis.

The veteran's claim of entitlement to service connection for 
peripheral neuropathy as secondary to herbicide exposure was 
received by the RO in January 1997.  

Additional VA medical treatment records were subsequently 
added to the file which cover the period from January 1996 to 
June 1997.  In February 1996, the veteran sought treatment 
for painful feet of one year's duration.  It was noted that 
the veteran had been treated in the past for gout, but the 
veteran asserted that this pain was different.  At that time, 
he was assessed with diffuse tendinitis, possible arthritic 
changes.  In March 1996, he was also assessed with heel spur 
syndrome, plantar fasciitis; gout; and possible alcoholic 
neuropathy.  In February 1997, the veteran complained of pain 
in the midfoot, bilaterally.  He also complained of 
neuropathy of the forefoot, bilaterally, which he stated may 
be due to chemical exposure during his military service.  At 
that time, he was assessed with arthritis of the first 
metacarpal joint, bilaterally; overuse strain of the right 
extensor digitorum brevis; and neuropathy of unknown 
etiology.  In April 1997, the veteran was found to have 
peripheral neuropathy, most likely due to chronic heavy 
alcohol use.  

In a July 1997 rating decision, the RO denied service 
connection for peripheral neuropathy as secondary to 
herbicide exposure.  Among other things, the RO noted that 
although the regulations recognized acute and subacute 
peripheral neuropathy as entitled to presumptive service 
connection because of herbicide exposure, chronic peripheral 
neuropathy had been specifically found not to be associated 
with herbicide exposure.  

The veteran appealed the July 1997 rating decision to the 
Board.  

In his September 1997 Notice of Disagreement, the veteran 
contended that there were several instances where he could 
have been exposed to herbicides during his service in 
Vietnam.  He also noted that he had no health deficiencies 
prior to his period of active duty, and afterwards he was 
diagnosed with osteoarthritis.  Further, he expressed his 
belief that the treatment he had received for gout/arthritis 
was really indicative of his peripheral neuropathy.  
Additionally, the veteran stated that he had received payment 
for exposure from some of the herbicide manufacturers.  

In his January 1998 Substantive Appeal, the veteran contended 
that if he was not entitled to presumptive service 
connection, it was due to his condition being mistakenly 
diagnosed in the past as gout and/or arthritis instead of 
peripheral neuropathy.  

Private medical records were also added to the file, 
including records from Kaiser Permanente which were dated in 
July 1985 and February 1988, and from San Francisco General 
Hospital for the period from April 1990 to May 1991.  Among 
other things, these records show treatment for gouty 
arthritis.  These records show no diagnosis of or treatment 
for peripheral neuropathy.

At his August 1999 personal hearing, the veteran testified 
that his peripheral neuropathy involved pain in his feet.  He 
indicated that the condition had been mistakenly diagnosed as 
gout and arthritis in the past.  The veteran stated that it 
was a VA physician who first diagnosed peripheral neuropathy, 
and indicated that it was due to herbicide exposure.  
Further, he testified that he began to have problems with his 
feet during his first post-service year.  While they were not 
exactly the same type of problems, the veteran noted that 
this was when he was first diagnosed with gout and arthritis.  
He reported treatment at Kaiser Permanente shortly after his 
discharge from service.  The veteran also noted that he was 
paid a stipend from the chemical company that had 
manufactured Agent Orange.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) Note 2 (1999).  
38 C.F.R. § 3.307(a)(6)(2) provides a one-year manifestation 
period from the date of the last exposure for acute and 
subacute peripheral neuropathy.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Analysis.  Initially, the Board finds that the veteran is not 
entitled to a grant of service connection for peripheral 
neuropathy on a presumptive basis.  Acute and subacute 
peripheral neuropathy must be manifest within one year from 
the date of the last exposure.  38 C.F.R. § 3.307(a)(6)(2).  
Here, the veteran was first diagnosed with neuropathy in 
March 1996, many years after his discharge from service.  

The veteran has contended that his peripheral neuropathy has 
been mistakenly diagnosed in the past as gout and/or 
arthritis.  Issues of medical diagnosis or medical causation 
require competent medical evidence in order to have probative 
value.  See Grottveit at 93.  Nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, the veteran's contentions as to the medical 
nature of his condition are not entitled to probative value.  
Further, no competent medical evidence is on file which 
supports the veteran's assertion.  In fact, the medical 
records continue to show assessments of gout and/or arthritis 
in conjunction with the findings of peripheral neuropathy.  

Even if there were medical evidence to support the veteran's 
contention that his peripheral neuropathy was mistakenly 
diagnosed in the past as gout and/or arthritis, the medical 
evidence on file shows that the veteran was first diagnosed 
with gout in June 1982.  As this was more than ten years 
after the veteran's discharge from active duty, he would 
still not be entitled to service connection on a presumptive 
basis for peripheral neuropathy as secondary to herbicide 
exposure; it was more than one year after the veteran's last 
possible exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(2).  

Nevertheless, the veteran may still be entitled to a grant of 
service connection for peripheral neuropathy if all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy is not well grounded.

As an initial matter, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  While the veteran, as a lay person, is 
competent to testify to the pain he has experienced since his 
military service, he is not competent to testify to the fact 
that what he experienced in service and since service is the 
same condition.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  Therefore, competent medical evidence is necessary 
in order to well ground the veteran's claim.  See Grottveit 
at 93; see also Savage v. Gober, 10 Vet. App. 488 (1997) 
(where the disability is of the type as to which lay 
observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed 
disabilities).

No competent medical evidence is on file which relates the 
veteran's peripheral neuropathy to his period of active duty.  
In fact, the only evidence to support such a conclusion are 
the veteran's own contentions.  As stated above, nothing on 
file shows that the veteran is qualified to make a medical 
opinion.  Consequently, his contentions cannot well ground 
the claim.  Grottveit at 93; Caluza at 504.

The Board acknowledges the veteran's testimony that a VA 
physician informed him that his peripheral neuropathy was due 
to herbicide exposure.  However, no such opinion is reflected 
in the VA medical treatment records on file.  Moreover, the 
Court has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

The Board also acknowledges that several of the VA treatment 
records note the veteran's contention that his peripheral 
neuropathy was due to chemical exposure during service.  
However no additional comments or opinions were made 
regarding the veteran's reported history.  Bare transcription 
of history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

Furthermore, as mentioned above, the only competent medical 
opinion to address the etiology of the veteran's peripheral 
neuropathy opined that it was most likely due to chronic 
heavy alcohol use.

For the reasons stated above, the Board concludes that the 
veteran's claim is not well grounded, and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

VA has no duty to assist a claimant in the absence of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  However, VA 
may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the veteran has been advised of the evidence 
necessary to well ground his claim, and that the veteran has 
not indicated the existence of any pertinent evidence that 
has not already been obtained or requested that would well-
ground his claim.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 
1997); Epps, supra.


ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to herbicide exposure is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

